Name: Council Regulation (EU) 2015/523 of 25 March 2015 amending Regulations (EU) No 43/2014 and (EU) 2015/104 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  economic geography;  international law;  fisheries;  natural environment
 Date Published: nan

 28.3.2015 EN Official Journal of the European Union L 84/1 COUNCIL REGULATION (EU) 2015/523 of 25 March 2015 amending Regulations (EU) No 43/2014 and (EU) 2015/104 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2015/104 (1) does not contain limits on fishing opportunities for the stock of sea bass (Dicentrarchus labrax) in the north-east Atlantic. (2) In June 2014, the International Council for the Exploration of the Sea (ICES) released scientific advice on the stock on sea bass in the north-east Atlantic, and confirmed that this stock has been in rapid decline since 2012. Furthermore, the Scientific, Technical and Economic Committee for Fisheries (STECF) has evaluated the protection of sea bass by national measures in place and, in general, has deemed those measures ineffective. Sea bass is a late maturing and slow growing species. The fishing mortality on sea bass in the north-east Atlantic is currently four times higher than the level which would ensure maximum sustainable yield (MSY). (3) The Commission has adopted Implementing Regulation (EU) 2015/111 (2), based on Article 12 of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3), to alleviate a serious threat to the conservation of the sea bass (Dicentrarchus labrax) stock in the Celtic Sea, Channel, Irish Sea and southern North Sea. Also recreational fisheries contribute significantly to the fishing mortality on that stock. It is therefore appropriate to establish fishing opportunities in the form of a daily limit on the number of fish that a recreational fisherman may retain. Recreational fisheries include various forms, such as fishing from a recreational vessel or fishing from shore. (4) In order to avoid interpretation problems, Article 7(1) and (2) of Regulation (EU) 2015/104 should be formulated so as to correspond to the wording in Article 15 of Regulation (EU) No 1380/2013. (5) Catch limits for sand eel in Union waters of ICES zones IIa, IIIa and IV were set at zero in Annex IA to Regulation (EU) 2015/104, pending advice from the ICES. ICES advice on the stock has been available since 23 February 2015, and it is now possible to set a total allowable catch (TAC) for sand eel in this area, distributed in seven management areas in order to avoid local depletion. (6) It is appropriate to provide certain inter-area flexibility for megrims that constitute the same biological stock for all Member States with a quota in the relevant areas. (7) Regulation (EU) 2015/104 contains an error in the TAC and quota for Northern prawn in the North Sea, where a rollover of the 2014 TAC should have been adopted. Annex IA to Regulation (EU) 2015/104 should therefore be amended accordingly. (8) For some stocks, fishing opportunities and conditions of access to fishery resources for vessels in Coastal State waters are established each year in the light of consultations on fisheries between the relevant Coastal States. As no agreement on quota-sharing arrangements for 2015 concerning Atlanto-Scandian herring has been reached, it is appropriate to fix an autonomous quota based on the Union share of this stock in recent years. Annex IB to Regulation (EU) 2015/104 should therefore be amended accordingly. (9) At its third annual meeting in 2015, the South Pacific Regional Fisheries Management Organisation (SPRFMO) fixed fishing opportunities consisting of a total allowable catch (TAC) for jack mackerel. This measure should be implemented in the law of the Union. (10) A footnote in Annex III to Regulation (EU) 2015/104 wrongly referred to an obsolete agreement, and should thus be corrected. (11) In order to accurately reflect the present gear distribution of the French and Spanish 2015 bluefin tuna fishing fleet, it is necessary to amend Annex IV of Regulation (EU) 2015/104, laying down the fishing, farming and fattening limitations for bluefin tuna. (12) An error needs to be corrected in the TAC table for mackerel (Scomber scombrus) in areas VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-). (13) Scientific advice received from the STECF on 2 March 2015 indicates that it is precautionary to allow a small by-catch quota for undulate ray (Raia undulata) in ICES areas VIa, VIb, VIIa-c, VIId, VIIe-k, VIII and IX. Annex IA to Regulation (EU) 2015/104 should therefore be amended accordingly. (14) Whereas in accordance with the procedure provided for in the agreement on fisheries relations with the Faroe Islands, the Union has held additional consultations on reciprocal arrangements with the Faroe Islands on fishing opportunities for Atlanto-Scandian herring and blue whiting for 2015; it is therefore appropriate to fix fishing opportunities for these stocks. (15) Regulation (EU) 2015/104 should therefore be amended accordingly. (16) According to Article 3(1) of Council Regulation (EC) No 847/96 (4), when more than 75 % of a precautionary TAC has been utilised before 31 October of the year of its application, a Member State with a quota for the stock may request an increase in the TAC. A request for a 10 % increase of the 2014 TAC for skates and rays in the North Sea has been received by the Commission. The supporting biological information, submitted with the request, has been verified and validated by experts at the Commission's Joint Research Centre. (17) Council Regulation (EU) No 43/2014 (5) should therefore be amended accordingly. (18) The catch limits provided for in Regulation (EU) 2015/104 apply from 1 January 2015. The provisions of this Regulation concerning catch limits should therefore also apply from that date. Such retroactive application is without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned have not yet been exhausted. However, the new catch limit for sea bass should apply from the date of entry into force of this Regulation. Since the modification of catch limits has an influence on the economic activities and the planning of the fishing season of Union vessels, this Regulation should enter into force immediately after its publication. For reasons set out in recital 16, the provisions on higher fishing opportunities for skates and rays in the North Sea should apply with effect from 1 January 2014, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) 2015/104 is amended as follows: (1) Article 2 is replaced by the following: Article 2 Scope 1. This Regulation shall apply to the following vessels: (a) Union vessels; (b) third-country vessels in Union waters. 2. For the purpose of Article 11a, this Regulation shall also apply to recreational fisheries. (2) In Article 3, the following point is added: (m) recreational fisheries  means non-commercial fishing activities exploiting marine living aquatic resources such as for recreation, tourism or sport. . (3) Article 7 is replaced by the following: Article 7 Conditions for landing catches and by-catches 1. Catches of species which are subject to catch limits and which have been caught in fisheries specified in point (a) of Article 15(1) of Regulation (EU) No 1380/2013 are subject to the landing obligation, as established in Article 15 of that Regulation ( the landing obligation ). 2. Fish subject to catch limits caught in fisheries not subject to the landing obligation shall be retained on board or landed only if: (a) the catches have been taken by vessels flying the flag of a Member State having a quota and that quota is not exhausted; or (b) the catches consist of a share in a Union quota which has not been allocated by quota among Member States, and that Union quota has not been exhausted. 3. The stocks of non-target species within safe biological limits referred to in Article 15(8) of Regulation (EU) No 1380/2013 are identified in Annex I to this Regulation for the purposes of the derogation from the obligation to count catches against the relevant quotas provided for in that Article.. (4) The following Article is inserted: Article 11a Recreational sea bass fisheries in the north-east Atlantic In recreational fisheries in ICES divisions IVb, IVc, VIIa, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk not more than three specimens of sea bass may be retained per person per day.. (5) Annex I to Regulation (EU) 2015/104 is amended in accordance with Annex I to this Regulation. (6) Annex IA to Regulation (EU) 2015/104 is amended in accordance with Annex III to this Regulation. (7) Annex IB to Regulation (EU) 2015/104 is amended in accordance with Annex IV to this Regulation. (8) Annex IJ to Regulation (EU) 2015/104 is replaced by Annex V to this Regulation. (9) Annex III to Regulation (EU) 2015/104 is replaced by Annex VI to this Regulation. (10) Annex IV to Regulation (EU) 2015/104 is replaced by Annex VII to this Regulation. (11) Annex VIII to Regulation (EU) 2015/104 is amended in accordance with Annex VIII to this Regulation. Article 2 Annex IA to Regulation (EU) No 43/2014 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force the day after its publication in the Official Journal of the European Union. Article 1(3), (6), (7), (8), (9), (10), and (11) shall apply from 1 January 2015. Article 2 shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 2015. For the Council The President E. RINCÃ VIÃ S (1) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (2) Commission Implementing Regulation (EU) 2015/111 of 26 January 2015 establishing measures to alleviate a serious threat to the conservation of the sea bass (Dicentrarchus labrax) stock in the Celtic Sea, Channel, Irish Sea and southern North Sea (OJ L 20, 27.1.2015, p. 31). (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (5) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1). ANNEX I Annex I to Regulation (EU) 2015/104 is amended as follows: 1. The following entry is inserted in the first table (comparative table of Latin names and common names) after the entry for Deania calcea: Dicentrarchus labrax BSS Sea bass . 2. The following entry is inserted in the second table (comparative table of common names and Latin names) after the entry for sandy ray: Sea bass BSS Dicentrarchus labrax . ANNEX II Species: Skates and rays Rajiformes Zone: Union waters of IIa and IV (SRX/2AC4-C) Belgium 233 (1) (2) (3) Denmark 9 (1) (2) (3) Germany 11 (1) (2) (3) France 36 (1) (2) (3) The Netherlands 198 (1) (2) (3) United Kingdom 895 (1) (2) (3) Union 1 382 (1) (3) TAC 1 382 (3) Precautionary TAC (1) Catches of cuckoo ray (Leucoraja naevus) (RJN/2AC4-C), thornback ray (Raja clavata) (RJC/2AC4-C), blonde ray (Raja brachyura) (RJH/2AC4-C) and spotted ray (Raja montagui) (RJM/2AC4-C) shall be reported separately. (2) By-catch quota. These species shall not comprise more than 25 % by live weight of the catch retained on board per fishing trip. This condition applies only to vessels over 15 metres' length overall. (3) Shall not apply to common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia) and starry ray (Amblyraja radiata). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. ANNEX III Species: Sand eel Ammodytes spp. Zone: Norwegian waters of IV (SAN/04-N.) Denmark 0 United Kingdom 0 Union 0 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Sand eel Ammodytes spp. Zone: Union waters of IIa, IIIa and IV (1) Denmark 336 964 (2) United Kingdom 7 366 (2) Germany 515 (2) Sweden 12 374 (2) Union 357 219 TAC 357 219 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Megrims Lepidorhombus spp. Zone: VII (LEZ/07.) Belgium 470 (3) (5) Spain 5 216 (3) (4) France 6 329 (3) (4) Ireland 2 878 (3) (5) United Kingdom 2 492 (3) (5) Union 17 385 TAC 17 385 Analytical TAC Article 11 of this Regulation applies Species: Blue whiting Micromesistius poutassou Zone: Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 30 106 (6) (8) Germany 11 706 (6) (8) Spain 25 524 (6) (7) (8) France 20 952 (6) (8) Ireland 23 313 (6) (8) The Netherlands 36 711 (6) (8) Portugal 2 371 (6) (7) (8) Sweden 7 447 (6) (8) United Kingdom 39 065 (6) (8) Union 197 195 (6) (8) Norway 102 605 Faroe Islands 15 000 TAC Not relevant Analytical TAC Species: Blue whiting Micromesistius poutassou Zone: Union waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W (WHB/24A567) Norway 0 (9) (10) Faroe Islands 35 000 (11) (12) TAC Not relevant Analytical TAC Species: Northern prawn Pandalus borealis Zone: Union waters of IIa and IV (PRA/2AC4-C) Denmark 1 818 The Netherlands 17 Sweden 73 United Kingdom 538 Union 2 446 TAC 2 446 Analytical TAC Species: Skates and rays Rajiformes Zone: Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/67AKXD) Belgium 725 (13) (14) (15) Estonia 4 (13) (14) (15) France 3 255 (13) (14) (15) Germany 10 (13) (14) (15) Ireland 1 048 (13) (14) (15) Lithuania 17 (13) (14) (15) The Netherlands 3 (13) (14) (15) Portugal 18 (13) (14) (15) Spain 876 (13) (14) (15) United Kingdom 2 076 (13) (14) (15) Union 8 032 (13) (14) (15) TAC 8 032 (14) Precautionary TAC Article 11 of this Regulation applies Species: Skates and rays Rajiformes Zone: Union waters of VIId (SRX/07D.) Belgium 72 (16) (17) (18) France 602 (16) (17) (18) The Netherlands 4 (16) (17) (18) United Kingdom 120 (16) (17) (18) Union 798 (16) (17) (18) TAC 798 (17) Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of VIII and IX (SRX/89-C.) Belgium 7 (19) (20) France 1 298 (19) (20) Portugal 1 051 (19) (20) Spain 1 057 (19) (20) United Kingdom 7 (19) (20) Union 3 420 (19) (20) TAC 3 420 (20) Precautionary TAC Species: Mackerel Scomber scombrus Zone: VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 26 766 Spain 28 Estonia 223 France 17 846 Ireland 89 220 Latvia 164 Lithuania 164 The Netherlands 39 033 Poland 1 885 United Kingdom 245 363 Union 420 692 Norway 18 852 (21) (22) Faroe Islands 39 824 (23) TAC Not relevant Analytical TAC Article 7(3) of this Regulation applies (1) Excluding waters within six nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (2) Without prejudice to the landing obligation, catches of dab and whiting may be counted against up to 2 % of the quota (OT1/*2A3A4), provided that not more than 9 % in total of this quota for sand eel is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sand eel management areas, as defined in Annex IID: Zone : Union waters of sand eel management areas 1 2 3 4 5 6 7 (SAN/234_1) (SAN/234_2) (SAN/234_3) (SAN/234_4) (SAN/234_5) (SAN/234_6) (SAN/234_7) Denmark 125 459 27 355 179 227 4 717 0 206 0 United Kingdom 2 742 598 3 918 103 0 5 0 Germany 192 42 274 7 0 0 0 Sweden 4 607 1 005 6 581 173 0 8 0 Union 133 000 29 000 190 000 5 000 0 219 0 Total 133 000 29 000 190 000 5 000 0 219 0 (3) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 1 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (4) 5 % of this quota may be fished in VIIIa, VIIIb, VIIId and VIIIe (LEZ/*8ABDE). (5) 5 % of this quota may be used in VIIIa, VIIIb, VIIId and VIIIe (LEZ/*8ABDE) for by-catches in directed fisheries for sole. (6) Special condition: of which up to the following percentage may be fished in Norwegian Economic Zone or in the fishery zone around Jan Mayen (WHB/*NZJM1): 0 % (7) Transfers of this quota may be effected to VIIIc, IX and X; Union waters of CECAF 34.1.1. However, such transfers shall be notified in advance to the Commission. (8) Special condition: within a total access quantity of 35 000 tonnes for the Union, Member States may fish up to the following percentage of their quotas in Faroese waters (WHB/*05-F.): 17,7 % (9) To be counted against Norway's catch limits established under the Coastal States arrangement. (10) Special condition: the catch in IV shall be no more than the following amount (WHB/*04A-C): 0 This catch limit in IV amounts to the following percentage of Norway's access quota: 0 % (11) To be counted against the catch limits of the Faroe Islands. (12) Special conditions: may also be fished in VIb (WHB/*06B-C). The catch in IVa shall be no more than the following amount (WHB/*04A-C): 6 250 (13) Catches of cuckoo ray (Leucoraja naevus) (RJN/67AKXD), thornback ray (Raja clavata) (RJC/67AKXD), blonde ray (Raja brachyura) (RJH/67AKXD), spotted ray (Raja montagui) (RJM/67AKXD), small-eyed ray (Raja microocellata) (RJE/67AKXD), sandy ray (Raja circularis) (RJI/67AKXD) and shagreen ray (Raja fullonica) (RJF/67AKXD) shall be reported separately. (14) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. By-catch of undulate ray in area VIIe exclusively may be landed provided that it does not comprise more than 20 kilograms live weight per fishing trip and remain under the quotas shown in the table below. This provision shall not apply for catches subject to the landing obligation. The former provisions are without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/67AKXD). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIIe (RJU/67AKXD) Belgium 9 Estonia 0 France 41 Germany 0 Ireland 13 Lithuania 0 The Netherlands 0 Portugal 0 Spain 11 United Kingdom 26 Union 100 TAC 100 (15) Special condition: of which up to 5 % may be fished in Union waters of VIId (SRX/*07D.), without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. Catches of cuckoo ray (Leucoraja naevus) (RJN/*07D.), thornback ray (Raja clavata) (RJC/*07D.), blonde ray (Raja brachyura) (RJH/*07D.), spotted ray (Raja montagui) (RJM/*07D.), small-eyed ray (Raja microocellata) (RJE/*07D.), sandy ray (Raja circularis) (RJI/*07D.), shagreen ray (Raja fullonica) (RJF/*07D.) and undulate ray (Raja undulata) (RJU/*07D.) shall be reported separately. (16) Catches of cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.), spotted ray (Raja montagui) (RJM/07D.), small-eyed ray (Raja microocellata) (RJE/07D.) and undulate ray (Raja undulata) (RJU/07D.) shall be reported separately. (17) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. By-catch of undulate ray in the area covered by this TAC may be landed provided that it does not comprise more than 20 kilograms live weight per fishing trip and remain under the quotas shown in the table below. This provision shall not apply for catches subject to the landing obligation. The former provisions are without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/07D.). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIId (RJU/07D.) Belgium 1 France 8 The Netherlands 0 United Kingdom 2 Union 11 TAC 11 (18) Special condition: of which up to 5 % may be fished in Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/*67AKD). For undulate ray, this special condition shall apply exclusively in VIIe. Catches of Cuckoo ray (Leucoraja naevus) (RJN/*67AKD), thornback ray (Raja clavata) (RJC/*67AKD), blonde ray (Raja brachyura) (RJH/*67AKD), spotted ray (Raja montagui) (RJM/*67AKD), small-eyed ray (Raja microocellata) (RJE/*67AKD) and undulate ray (Raja undulata) (RJU//*67AKD) shall be reported separately. (19) Catches of cuckoo ray (Leucoraja naevus) (RJN/89-C.), blonde ray (Raja brachyura) (RJH/89-C.), thornback ray (Raja clavata) (RJC/89-C.) and undulate ray (Raja undulata) (RJU/89-C.) shall be reported separately. (20) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. By-catch of undulate ray in area VIII exclusively may be landed provided that it does not comprise more than 20 kilograms live weight per fishing trip and remain under the quotas shown in the table below. This provision shall not apply for catches subject to the landing obligation. The former provisions are without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/89-C.). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIII (RJU/89-C.) Belgium 0 France 9 Portugal 8 Spain 8 United Kingdom 0 Union 25 TAC 25 (21) May be fished in IIa, VIa north of 56 ° 30 ² N, IVa, VIId, VIIe, VIIf and VIIh (MAC/*AX7H). (22) The following additional amount of access quota, in tonnes, may be fished by Norway north of 56 ° 30 ² N and counted against its catch limit (MAC/*N5630): 43 680 (23) This amount shall be deducted from the Faroe Islands' catch limit (access quota). It may be fished only in VIa north of 56 ° 30 ² N (MAC/*6AN56). However, from 1 January to 15 February and from 1 October to 31 December this quota may also be fished in IIa, IVa north of 59 ° N (EU zone) (MAC/*24N59). Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods: Union waters of IIa; Union and Norwegian waters of IVa. During the periods from 1 January to 15 February 2015 and from 1 September to 31 December 2015 (MAC/*4A-EN) Norwegian waters of IIa (MAC/*2AN-) Faroese waters (MAC/*FRO2) Germany 16 154 2 176 2 228 France 10 770 1 449 1 485 Ireland 53 847 7 254 7 426 The Netherlands 23 557 3 172 3 249 United Kingdom 148 087 19 952 20 424 Union 252 415 34 003 34 812 ANNEX IV Species: Herring Clupea harengus Zone: Union and international waters of I and II (HER/1/2-) Belgium 6 (1) Denmark 6 314 (1) Germany 1 105 (1) Spain 21 (1) France 272 (1) Ireland 1 634 (1) The Netherlands 2 259 (1) Poland 319 (1) Portugal 21 (1) Finland 98 (1) Sweden 2 339 (1) United Kingdom 4 036 (1) Union 18 424 (1) Faroe Islands 9 000 (2) (3) TAC Not established Analytical TAC (1) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area and Union waters. (2) May be fished in Union waters north of 62 ° N. (3) To be counted against the catch limits of the Faroe Islands. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) 0 II, Vb north of 62 ° N (Faroes waters) (HER/*2A 5B-F) Belgium 3 Denmark 3 084 Germany 540 Spain 10 France 133 Ireland 798 Netherlands 1 104 Poland 156 Portugal 10 Finland 48 Sweden 1 143 United Kingdom 1 971 ANNEX V ANNEX IJ SPRFMO CONVENTION AREA Species: Jack mackerel Trachurus murphyi Zone: SPRFMO Convention Area (CJM/SPRFMO) Germany 7 067,15 The Netherlands 7 660,06 Lithuania 4 917,5 Poland 8 455,29 Union 28 100 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply ANNEX VI ANNEX III MAXIMUM NUMBER OF FISHING AUTHORISATIONS FOR UNION VESSELS FISHING IN THIRD-COUNTRY WATERS Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N To be established DK To be established To be established DE To be established FR To be established IE To be established NL To be established PL To be established SV To be established UK To be established Demersal species, north of 62 ° 00 ² N 80 DE 16 50 IE 1 ES 20 FR 18 PT 9 UK 14 Unallocated 2 Mackerel (1) Not relevant Not relevant 70 Industrial species, south of 62 ° 00 ² N 480 DK 450 150 UK 30 Faroese waters All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE 0 13 DE 4 FR 4 UK 18 Directed fisheries for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28 ² N and east of 6 ° 30 ² W 8 (2) Not relevant 4 Trawl fisheries outside 21 miles from the Faroese baseline. In the periods from 1 March to 31 May and from 1 October to 31 December, these vessels may operate in the area between 61 ° 20 ² N and 62 ° 00 ² N and between 12 and 21 miles from the baselines 70 BE 0 26 DE 10 FR 40 UK 20 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30 ² N and west of 9 ° 00 ² W and in the area between 7 ° 00 ² W and 9 ° 00 ² W south of 60 ° 30 ² N and in the area south-west of a line between 60 ° 30 ² N, 7 ° 00 ² W and 60 °00 ² N, 6 °00 ² W 70 DE (3) 8 20 (4) FR (3) 12 Directed trawl fisheries for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the cod end 70 Not relevant 22 (4) Fisheries for blue whiting. The total number of fishing authorisations may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called 'main fishing area of blue whiting' 34 DE 2 20 DK 5 FR 4 NL 6 UK 7 SE 1 ES 4 IE 4 PT 1 Line fisheries 10 UK 10 6 Mackerel 12 DK 1 12 BE 0 DE 1 FR 1 IE 2 NL 1 SE 1 UK 5 Herring, north of 62 ° 00 ² N 20 DK 5 DE 2 IE 2 FR 1 NL 2 PL 1 SE 3 UK 4 (1) Without prejudice to additional licences granted to Sweden by Norway in accordance with established practice. (2) These figures are included in the figures for all trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. (3) These figures refer to the maximum number of vessels present at any time. (4) These figures are included in the figures for Trawl fisheries outside 21 miles from the Faroese baselines . ANNEX VII ANNEX IV ICCAT CONVENTION AREA (1) 1. Maximum number of Union bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the eastern Atlantic Spain 60 France 37 Union 97 2. Maximum number of Union coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain 151 France 94 Italy 30 Cyprus 6 (2) Malta 28 (3) Union 309 3. Maximum number of Union vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes Croatia 11 Italy 12 Union 23 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean Table A Number of fishing vessels (4) Cyprus (5) Greece (6) Croatia Italy France Spain Malta (7) Purse Seiners 1 1 11 12 17 6 1 Longliners 6 (8) 0 0 30 8 58 28 Baitboat 0 0 0 0 8 70 0 Handline 0 0 12 0 29 (9) 1 0 Trawler 0 0 0 0 57 0 0 Other artisanal (10) 0 21 0 0 94 83 0 Table B Total capacity in gross tonnage Cyprus Croatia Greece Italy France Spain Malta Purse Seiners To be established To be established To be established To be established To be established To be established To be established Longliners To be established To be established To be established To be established To be established To be established To be established Baitboats To be established To be established To be established To be established To be established To be established To be established Handlines To be established To be established To be established To be established To be established To be established To be established Trawlers To be established To be established To be established To be established To be established To be established To be established Other artisanal To be established To be established To be established To be established To be established To be established To be established 5. Maximum number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Number of traps (11) Spain 5 Italy 6 Portugal 2 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild-caught bluefin tuna that each Member State may allocate to its farms in the eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain 14 11 852 Italy 15 13 000 Greece 2 2 100 Cyprus 3 3 000 Croatia 7 7 880 Malta 8 12 300 Table B Maximum input of wild-caught bluefin tuna (in tonnes) Spain 5 855 Italy 3 764 Greece 785 Cyprus 2 195 Croatia 2 947 Malta 8 768 (1) The numbers shown in Sections 1, 2 and 3 may decrease in order to comply with international obligations of the Union. (2) This figure may increase by 10, if Cyprus decides to replace the purse seine vessel by 10 longline vessels as indicated in footnote 5 to Table A of Section 4. (3) This figure may increase by 10, if Malta decides to replace the purse seine vessel by 10 longline vessels as indicated in footnote 7 to Table A of Section 4. (4) The numbers in this Table A of Section 4 may be further increased, provided that the international obligations of the Union are complied with. (5) One medium sized purse seiner may be replaced by no more than 10 longline vessels. (6) One medium sized purse seiner may be replaced by no more than 10 artisanal vessels or by one small sized purse seiner and three artisanal vessels. (7) One medium sized purse seiner may be replaced by no more than 10 longline vessels. (8) Polyvalent vessels, using multi-gear equipment. (9) Trolling liners fishing in the eastern Atlantic. (10) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (11) This number may be further increased, provided that the international obligations of the Union are complied with. ANNEX VIII ANNEX VIII QUANTITATIVE LIMITATIONS OF FISHING AUTHORISATIONS FOR THIRD-COUNTRY VESSELS FISHING IN UNION WATERS Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N To be established To be established Faroe Islands Mackerel, VIa (north of 56 ° 30 ² N), IIa, IVa (north of 59 ° N) Horse mackerel, IV, VIa (north of 56 ° 30 ² N), VIIe, VIIf, VIIh 14 14 Herring, north of 62 ° 00 ² N 20 Herring, IIIa 4 4 Industrial fishing for Norway pout, IV, VIa (north of 56 ° 30 ² N) (including unavoidable by-catches of blue whiting) 14 14 Ling and tusk 20 10 Blue whiting, II, IVa, V, VIa (north of 56 ° 30 ² N), VIb, VII (west of 12 ° 00 ² W) 20 20 Blue ling 16 16